Citation Nr: 0002183	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-35 919 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date prior to March 20, 
1990, for the award of a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1975.  

This matter comes to the Board on appeal from a January 1998 
rating decision by which the RO granted entitlement to a 
total rating based on individual unemployability due to 
service-connected disability from March 28, 1990.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to a TDIU rating was denied in a July 1989 
rating decision.  

3.  The veteran was notified of the July 1989 denial of a 
TDIU rating by a letter dated in August 1989, but he did not 
initiate an appeal from that determination.  

4.  The veteran filed a new claim for TDIU in August 1995.  

5.  A TDIU rating was granted in a January 1998 rating 
decision.  

6.  The RO assigned an effective date of March 28, 1990.  

7.  No claim for a TDIU rating was received between July 1989 
and March 28, 1990.


CONCLUSION OF LAW

An effective date earlier than March 28, 1990, is not 
warranted for a total rating based on individual 
unemployability due to service-connected disability.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7104; (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  
38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

In this case, the RO, in a January 1998 rating decision, 
granted an effective date of March 28, 1990, for the 
assignment of an increased rating of 50 percent for PTSD and, 
at the same time, granted a TDIU rating, also effective from 
March 28, 1990.  The veteran contends that he should be 
entitled to an effective date for TDIU in 1975.  The Board 
notes, however, that the RO denied entitlement to a TDIU 
rating in July 1989, and the veteran was so informed by a 
letter dated in August 1989.  He did not appeal this 
decision, which became final.  See 38 C.F.R. § 3.104 (1999).

As the RO assigned an effective date of March 28, 1990, for 
the TDIU rating, the initial inquiry concerns whether there 
was a claim for TDIU filed between the denial of the TDIU 
rating in July 1989 and the current effective date of the 
TDIU rating in March 1990.  None of the documents filed 
between those two dates constitutes such a claim.   

Although the veteran argues that his entitlement to TDIU 
arose at a date earlier than March 28, 1990, he is advised 
that because the date of the reopened claim is later than the 
date of entitlement, the law does not afford him an effective 
date earlier than the date of the reopened claim, unless he 
can demonstrate that he filed an informal claim within one 
year of the submission of a formal claim for TDIU.  No 
correspondence that could be interpreted as an informal claim 
for TDIU was received from the veteran between the notice of 
the 1989 denial and the April 1995 claim.  Consequently, an 
earlier date for the award of TDIU is not afforded under the 
provisions of 38 C.F.R. § 3.155.  

Under the specific facts of the veteran's case, even if there 
were an informal claim filed within a year of the most recent 
claim in August 1995, such an informal claim would not 
provide a basis for the assignment of an effective date prior 
to the March 1990 effective dated assigned by the RO.  
Consequently, the veteran's claim for an effective date 
earlier than March 1990 has no legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

An effective date earlier than March 28, 1990 for the award 
of TDIU is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

